Sentinel Omaha Limited Liability Company Independent Auditors’ Report Consolidated Financial Statements December 31, 2007 SENTINEL OMAHA LIMITED LIABILITY COMPANY TABLE OF CONTENTS Page INDEPENDENT AUDITORS' REPORT 1 CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE PERIOD ENDED DECEMBER 31, 2007: Statement of Assets, Liabilities and Members’ Equity 2 Schedule of Investments 3 Statement of Operations 4 Statement of Changes in Members' Equity 5 Statement of Cash Flows 6 Notes to Consolidated Financial Statements 7-12 KPMG LLP 345 Park Avenue New York, NY 10154 INDEPENDENT AUDITORS’ REPORT To the Members of Sentinel Omaha Limited Liability Company We have audited the accompanying consolidated statement of assets, liabilities and members’ equity of Sentinel Omaha Limited Liability Company and subsidiaries (“the Company”), including the consolidated schedule of investments, as of December 31, 2007, and the related consolidated statements of operations, changes in members’ equity, and cash flows for the period from June 4, 2007 (inception) to December 31, 2007. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Sentinel Omaha Limited Liability Company and subsidiaries as of December 31, 2007, and the results of their operations and their cash flows for the period from June 4, 2007 (inception) to December 31, 2007, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP March 11, SENTINEL OMAHA LIMITED LIABILITY COMPANY CONSOLIDATED STATEMENT OF ASSETS, LIABILITIES AND MEMBERS’ EQUITY December 31, 2007 ASSETS Investment in real estate properties, at fair value (cost - $545,303,933) $ 545,303,933 Cash and cash equivalents 11,426,412 Restricted cash 2,802,124 Cash held in escrow by lenders 5,155,875 Prepaid expenses and other assets 1,345,760 Tenant security deposits 150,528 Deferred costs (net of accumulated amortization of $151,174) 3,728,327 Total assets $ 569,912,959 LIABILITIES AND MEMBERS' EQUITY Mortgage notes, bonds and credit facilities payable (Cost - $433,934,548) $ 435,621,232 Accounts payable and accrued expenses 9,079,931 Prepaid rent 439,684 Tenant security deposits payable 1,167,987 Deferred revenue 195,018 Due to Manager 210,399 Total liabilities 446,714,251 Members’ equity 123,198,708 Total liabilities and members’ equity $ 569,912,959 See notes to consolidated financial statements. SENTINEL OMAHA LIMITED LIABILITY COMPANY CONSOLIDATED SCHEDULE OF INVESTMENTS December 31, 2007 As of December 31, 2007, the Company owned the following real estate properties: NUMBERPURCHASEHISTORICALFAIR PROPERTY
